2. Cuyahoga County, No. 60842. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to certify its record and as a claimed appeal as of right from said court. Upon consideration thereof, IT IS ORDERED by the court, sua oponte, that this cause be, and the same is hereby, dismissed as moot because the abortion sought by appellant has occurred, effective December 11, 1990.
Moyer, C.J., Sweeney, Holmes, Wright, H. Brown and Resnick, JJ., concur.
Douglas, J., dissents, would hear the cause and not dismiss it as moot.